Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 6/30/2022. Currently claims 1-17 are pending.
Response to Arguments
Applicant's arguments filed 6/30/2022 with respect to the prior art rejections of claims 1-7, 13 and 17 under 35 USC 102(a)(2) as being anticipated by Anderson and claims 15-16 under 35 USC 103 as being unpatentable over Anderson in view of Liembach have been fully considered but they are not persuasive. 
Applicant has amended the limitation “wherein the first pair of driving elements are secured relative to the chassis and are constrained to move about a first set of pulleys,” to now recite “wherein the first pair of driving elements are secured relative to the chassis and are constrained to move about a first set of pulleys attached to the chassis”. This amendment as interpreted for this examination further limits the first set of pulleys as being attached to the chassis. Applicant argues that since Anderson’s (the primary reference) element linked to the first set of pulleys is within the shaft, the first set of pullies is not in contact with chassis and therefore is not attached to the chassis. As applicant argues 
“The Examiner has taken the position that these drive cables are secured relative to the chassis and are constrained to move about a first set of pulleys. However, unlike the claimed first set of pulleys, Anderson’s pulleys are not attached to the chassis (either Anderson's instrument 250 or Anderson’s ISA 300, according to the Examiner). instead, Anderson’s paragraph [0066] specifies that “the drive cables are suitably coupled to drive pulleys within [the] shaft...” That is, Anderson's pulleys, to which the allegedly comparable first set of driving elements are coupled, are not attached to Anderson's chassis (250, 300}, but are instead contained within the shaft. Accordingly, Anderson does not disclose “the first pair of driving elements are secured relative to the chassis and are constrained to move about a first set of pulleys attached to the chassis” as set forth in claim 1, and Anderson cannot anticipate claim 1. [see pg. 10 of applicant’s arguments received on 6/30/2022].
	This argument is not persuasive. Applicant’s arguments are not commensurate with the scope of the claims. While, it is not explicitly stated, based on the argument, applicant is clearly arguing that Anderson’s first of set of pulleys is not directly attached to the chassis. However, this is not what is claimed. What is claimed is that the first set of pulleys is attached to the chassis. Which is broader than what is argued. While, Anderson’s first set of pulleys is not directly attached to the chassis, Anderson’s first set of pulleys is clearly attached to the chassis at least indirectly through the shaft. This can be seen in Figs. 9B and 17C of Anderson which show element 256 (the element which refers to the shaft this figure) as being attached to element 250 (the first chassis part). As the first set of pulleys is attached inside the shaft, the first set of pulleys is at least attached through the shaft to the chassis. Thus, applicant’s arguments are not commensurate with the scope of the claims and the current rejections are maintained. If applicant did claim the first set of pulleys as being directly attached to the chassis, this would overcome the current 102 and 103 rejections. However, additional searching would be required to determine allowability if applicant decides to amend in this direction. Also, the search for and the decision of allowability will depend on how applicant amends to overcome the new 112(b) rejection (outlined directly below) that the amendment raises.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “wherein the first pair of driving elements are secured relative to the chassis and are constrained to move about a first set of pulleys attached to the chassis” in claim 1 is unclear. Based on the limitation there are two interpretations. Interpretation I) is that the first pair of driving elements is attached to the chassis. Interpretation II) is that the first set of pulleys is attached to the chassis. For this examination, Interpretation II) was taken as this appears to be applicant’s intended interpretation based on applicant’s arguments presented (discussed above). Regardless if this is the intended interpretation or not, the claims should be amended to make clear which element is attached to the chassis. Claims 2-17 are rejected based on dependency to independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al (US 20100163057).

Regarding Claim 1:
Anderson discloses:
A robotic surgical instrument [see abstract… “A sterile adaptor, a sterile drape with the integrated sterile adaptor, and a telerobotic surgical system including the sterile drape with a drape interface are provided.”], comprising:
a shaft [see element 56 in Figs. 3A and 7];
an end effector element [see element 65 in Fig 3A and 3B and para 67… “an end effector 65 (FIGS. 3A and 3B)”];
an articulation [see element 60 in Figs. 3A and 3B and para 67…. “Tool 24 is removably coupled to wrist 60 of wrist unit 22.”] at a distal end of the shaft configured to articulate for articulating the end effector element, the articulation comprising a first joint permitting the end effector to adopt a range of configurations relative to the longitudinal axis of the shaft [see Fig 7 which shows element 60 distal to the shaft (element 56) and see para 56… “As discussed in detail below, each wrist unit 22 generally includes an elongate shaft 56 having a proximal cap 58 and a distal wrist 60 pivotally coupled to surgical tool 24.” Also see Para 67… “Tool 24 will preferably include an end effector 65”. Based on these sections the wrist of Anderson (ie element linked to articulation) is pivotally coupled to the tool which is a component that includes element 65 (ie the end effector). Pivotally coupled indicates a structure that is at least a joint.], 
the first joint being driveable by a first pair of driving elements [see para 66…  “drive cables (not shown) within shaft 56. The drive cables are suitably coupled to drive pulleys within shaft 56 to pivot tool 24 about wrist 60, and to actuate end effectors 140 on tool 24.” The drive cables (which are not shown in the figures and note the plurality) that are clearly identified in para 66 are at least a first pair of driving elements]; and
an instrument interface at a proximal end of the shaft [see Figs. 17A-C elements 250 and 300 which together recite an instrument interface], comprising:
a chassis formed from the securement of a first chassis portion [see Figs. 17A-C element 250 which is a first chassis portion] to a second chassis portion [see Fig. 17A-C which is a second chassis portion], wherein the first pair of driving elements are secured relative to the chassis and are constrained to move about a first set of pulleys attached to the chassis [see para 66… “The drive cables are suitably coupled to drive pulleys within shaft 56 to pivot tool 24 about wrist 60, and to actuate end effectors 140 on tool 24.” Also see Figs. 9B and 17C of Anderson which show element 256 (the element which refers to the shaft this figure) as being attached to element 250 (the first chassis part). As the first set of pulleys is connected to the shaft inside the shaft, the first set of pulleys is at least attached to chassis via the shaft].
the chassis portions being configured to be secured together by sliding the chassis portions relative to each other in a longitudinal direction parallel to the longitudinal axis of the shaft [see transition between element 250 (ie the first chassis portion) and element 300 (ie the second chassis portion) between Fig. 17B-17C].

Regarding claim 2, Fig. 17F [see element 309 which is part of a securing mechanism], Fig. 12A [see elements 301 which is part of a securing mechanism] and paragraph 102 [see “When the instrument is fully installed, it is held in position at three 
points along its housing.  Two points are at the rail features 301 along the 
sides of the instrument, and a third point is at the center hold down tab 309 
along the front center of the instrument.  Advantageously, by holding down the 
instrument at three locations] show a securing mechanism as claimed. Figs 12A and 17A-17C show how the first chassis portion (element 250) is slid longitudinally onto the second chassis portion (element 300). In particular, 12A shows how elements 301 and 309 (the securing mechanism) have a configuration that engages element 250 to element 300.

Regarding claims 3-4, 
Figs 12A and 17A-17C show how the first chassis portion (element 250) is slid longitudinally onto the second chassis portion (element 300). In particular, 12A shows how elements 301 and 309 (the securing mechanism) have a configuration that engages element 250 to element 300. Fig. 17B shows the first chassis portion in a first position in which the first chassis is not engaged with the second chassis portion and Fig. 17C shows a second position in which the first chassis portion is slid longitudinally to be engaged with the second chassis portion by engaging the securing mechanism.

Regarding claim 5, see labelled figure below rejection to this claim which shows the distal end of the first chassis being connected to the proximal end of the shaft with the connection being at least a mounting block as claimed.

    PNG
    media_image1.png
    524
    774
    media_image1.png
    Greyscale

Regarding claim 6, Fig. 17F [see element 309, Fig. 12A [see elements 301] and paragraph 102 [see “When the instrument is fully installed, it is held in position at three 
points along its housing.  Two points are at the rail features 301 along the 
sides of the instrument, and a third point is at the center hold down tab 309 
along the front center of the instrument.  Advantageously, by holding down the 
instrument at three locations] which show elements that secure the first and second chassis portions together. Additionally, Figs 12A and 17A-17C show how the first chassis portion (element 250) is slid longitudinally onto the second chassis portion (element 300). In particular 12A shows how elements 301 and 309 (the securing mechanism) have a configuration that engages element 250 to element 300. This is understood to bring the proximal end of the shaft (which is connected to the first chassis portion) closer to the second chassis portion.

Regarding claim 7, Fig. 17F [see element 309], Fig. 12A [see elements 301] and paragraph 102 [see “When the instrument is fully installed, it is held in position at three 
points along its housing.  Two points are at the rail features 301 along the 
sides of the instrument, and a third point is at the center hold down tab 309 
along the front center of the instrument.  Advantageously, by holding down the 
instrument at three locations] show a configuration on the second chassis portion that is configured to receive the first chassis portion. Additionally, Figs 12A and 17A-17C show how the first chassis portion (element 250) is slid longitudinally onto the second chassis portion (element 300). In particular 12A shows how elements 301 and 309 (the securing mechanism) have a configuration that engages element 250 to element 300 to prevent further sliding as claimed.


    PNG
    media_image1.png
    524
    774
    media_image1.png
    Greyscale


Regarding claim 13, Fig. 12A [see elements 301] and paragraph 102 [see “When the instrument is fully installed, it is held in position at three points along its housing.  Two points are at the rail features 301 along the 
sides of the instrument, and a third point is at the center hold down tab 309 
along the front center of the instrument.  Advantageously, by holding down the 
instrument at three locations] describe an interface on the side of second chassis portion (a lateral interface) that connects with the first chassis portion to second portion after sliding.

Regarding claim 17, see rejection to claim 1 above which identifies the the first pair of driving elements as being drive cables and cites para 66 [“The drive cables are suitably coupled to drive pulleys within shaft 56 to pivot tool 24 about wrist 60, and to actuate end effectors 140 on tool 24.”].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claims 1,2 and 4 above, and further in view of Liembach et al (US 20170086823) hereafter known as Liembach.
Anderson discloses the invention substantially as claimed including all the limitations of claims 1 and 4 above.
However, Anderson discloses securing mechanism that are interference fit [see Fig. 12A elements 309 and 301] and does not disclose using latches or lugs. Thus Anderson fails to disclose “the securing mechanism comprises a first latch part located on the first wherein the securing mechanism comprises a first latch part located on the first chassis portion and a second latch part on the second chassis portion, the chassis being arranged so that the first latch part and the second latch part engage when the chassis portions are slid relative to the first chassis portion along the longitudinal direction” as recited by claim 15 or “wherein the securing mechanism comprises a lug located at the proximal end of the first chassis portion and an opening located at the proximal end of the second chassis portion, wherein the lug is configured to extend into the opening when the chassis portions are slid relative to the first chassis portion along the longitudinal direction” as recited by claim 16.
Liembach discloses using a latch system that has two portions configured to removably couple two different sections [see para 52…. “One example of shaft assembly (16) includes a latch system (88) for removably coupling shaft assembly (16) to handle assembly (11) and, more specifically, to frame (28).] Liembach further describes this latch system as including a pivot lug that is configured to extend into a corresponding hole (ie an opening) [see para 52… “As can be seen in FIGS. 4A-5B, for example, latch system (88) includes a lock member or lock yoke (90) that is movably coupled to chassis (64). In the illustrated example, lock yoke (90) has a U-shape with 
two spaced downwardly extending legs (92).  Legs (92) each have a pivot lug 
(94) formed thereon that are adapted to be received in corresponding holes (not 
shown) formed in chassis (64).”] in the analogous art of surgery [see abstract… “A surgical instrument includes a shaft assembly, a handle assembly, and a latch 
system configured to operatively couple the shaft and handle assemblies.”]
Since both Anderson’s securing mechanism and Leimbach’s latching mechanism with a lug and opening are both two independent ways to detachably secure two portions of a surgical system together, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Anderson by including Leimbach’s latching mechanism on the first and second chassis portions of Anderson similarly to that disclosed by Leimbach, as one of ordinary skill would expect the use of both securing mechanisms to provide a more secure and if not the same security between two elements of a surgical system.

Allowable Subject Matter
Claims 8-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The reasons for indicating these dependent claims as allowable subject matter are outlined in previous office action (non-final rejection mailed on 4/1/2022). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792